Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (6686044) in view of Gagas et al (6194051) in view of Boulos et al (5977002). 
Nakai teaches surface-coated calcium carbonate particles. 
Nakai, col. 1, teaches modified calcium carbonate particles, to a method for producing these particles, and to an adhesive containing these particles.
Nakai, col. 2, teaches surface-coated calcium carbonate particles, in which the surface of calcium carbonate particles is coated with a fatty acid mixture and further with an organic compound, the fatty acid mixture (1) comprising (1A) at least one compound selected from the group consisting of saturated fatty acids and salts thereof and (1B) at least one compound selected from the group consisting of unsaturated fatty acids and salts thereof, the (1A):(1B) weight ratio being in the range of 30:70 to 70:30, the coating amount of the fatty acid mixture being about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, the organic 
Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.
Nakai, col. 5, teaches examples of phosphoric esters include tributyl phosphate (TBP), tri-2-ethylhexyl phosphate and trioctyl phosphate (TOP). 
Nakai, table 2, teaches the surface coated calcium carbonate particles present in the amount of 20 wt% and a colorant present in the amount of 15 wt%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a colorant and the surface coated calcium carbonate particles before mixing with the other ingredients to obtain a particulate composition. 
Therefore, the surface coated calcium carbonate particles are present in the amount of 57 wt% based on the total of the surface coated calcium carbonate particles and the colorant is present in the amount of 43 wt% based on the total of the surface coated calcium carbonate particles and the colorant
When the (1A):(1B) weight ratio being in the range of 30:70 to 70:30 and the coating amount is about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, caprylic acid would be present on the calcium carbonate in the amount of 2.1-14.56 μmol/m2. 

When the coating amount of the organic compound is about 0.1 to about 1 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, TOP would be present on the calcium carbonate in the amount of .23-2.3 μmol/m2. 
Nakai, col. 9, teaches a wide range of colorants.
Caprylic acid, TBP or TOP as taught by Nakai reads on amphiphilic molecules as claimed in claim 1. 
Calcium carbonate as taught by Nakai reads on the first group of particles as claimed in claim 1. 
Although Nakai teaches a wide range of colorants, this reference does not teach the colorant to be Mn(IV) oxides. 
Gagas, col. 6, teaches colorants such as pigment pastes or dry color pigments can be added to change the color or look of the finished product. Such colorants include titanium dioxide (TiO2) (white), carbon black (black), iron oxide (Fe2O3) and manganese oxide (MnO2). These and other colorants can be added to make a solid color, a wood-like appearance, or a simulated granite or stone.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Although the references teach MnO2, the references do not teach a natural source of MnO2. 
Boulos, col. 4, teaches a MnO2 colorant. 
A naturally occurring mineral, pyrolusite, can be used to supply manganese dioxide to the batch.
Manganese oxide is inexpensive and not subject to volatility so that it is optimal as a colorant. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add pyrolusite as taught by Boulos as the colorant as taught by the references as pyrolusite is a naturally occurring mineral that is inexpensive and not subject to volatility. 
Pyrolusite as taught by the references reads on the second group of particles adapted to react with a blowing agent to form a gas as claimed in claim 1. 
The surface-coated calcium carbonate particles as taught by the references reads on the composition as claimed in claim 1 and therefore it would be expected that the surface-coated calcium carbonate particles as taught by the references can be a ready to use functional additive for foam formation wherein the additive may be added to a construction starting material. 
Further, examiner interprets the language of “may be added” as optional. 



Regarding claim 3, Nakai, col. 9, teaches a wide range of curing promoters can be used. 
Curing promoters as taught by Nakai reads on accelerators as claimed in claim 3. 

Regarding claim 4, Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.

Regarding claim 5, the references teach Pyrolusite. 

Regarding claim 12, pyrolusite as taught by the references reads on the second group of particles adapted to react with a peroxide blowing agent to form a gas as claimed in claim 12. 

Regarding claim 13, How the surface-coated calcium carbonate particles are made, particularly the process steps of “coating calcium carbonate particles with (1) a fatty acid mixture comprising (1A) and (1B) and coating the coated calcium carbonate 
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al (10072160) in view of Nakai et al (6686044) in view of Gagas et al (6194051) in view of Boulos et al (5977002).
Nowak teaches high durability anti-fouling and anti-icing coatings. 

A particulate filler may be selected from the group consisting of silica, alumina, silicates, talc, aluminosilicates, barium sulfate, mica, diatomite, calcium carbonate, calcium sulfate, carbon, wollastonite, and combinations thereof. The particulate filler is optionally surface-modified with a compound selected from the group consisting of fatty acids, silanes, alkylsilanes, fluoroalkylsilanes, silicones, alkyl phosphonates, alkyl phosphonic acids, alkyl carboxylates, alkyldisilazanes, and combinations thereof. 
Although Nowak teaches the filler can be surface modified by a fatty acid, Nowak does not teach a specific fatty acid. 
Nakai, col. 2, teaches surface-coated calcium carbonate particles, in which the surface of calcium carbonate particles is coated with a fatty acid mixture and further with an organic compound, the fatty acid mixture (1) comprising (1A) at least one compound selected from the group consisting of saturated fatty acids and salts thereof and (1B) at least one compound selected from the group consisting of unsaturated fatty acids and salts thereof, the (1A):(1B) weight ratio being in the range of 30:70 to 70:30, the coating amount of the fatty acid mixture being about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles. 
Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.
Nakai, col. 1, teaches the surface coated calcium carbonate particles are capable of easily dispersing in a mixture of resin and other components that constitute an 
When the (1A):(1B) weight ratio is in the range of 30:70 to 70:30 and the coating amount being about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, caprylic acid would be present on the calcium carbonate in the amount of 2.1-14.56 μmol/m2. 
It would have been obvious before the effective filing date of the claimed invention to use caprylic acid surface modified calcium carbonate as taught by Nakai as the fatty acid surface modified calcium carbonate as taught by Nowak to impart excellent viscosity stability and adhesion. 
It would have been obvious before the effective filing date of the claimed invention to choose the amount of the combination of filler components such as 50 wt% and 50 wt% to ensure an even combination of fillers. 
Caprylic acid as taught by Nakai reads on amphiphilic molecules as claimed in claim 1. 
Calcium carbonate as taught by Nakai reads on the first group of particles as claimed in claim 1. 
Silica, alumina, silicates, talc, aluminosilicates, mica, diatomite, calcium carbonate, wollastonite, thereof read on the first group of particles. 
Although the references teach a pigment, the references do not teach a specific pigment. 
Gagas, col. 6, teaches colorants such as pigment pastes or dry color pigments can be added to change the color or look of the finished product. Such colorants include 2) (white), carbon black (black), iron oxide (Fe2O3) and manganese oxide (MnO2). These and other colorants can be added to make a solid color, a wood-like appearance, or a simulated granite or stone.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add manganese oxide as the pigment as taught by Gagas into the coated mixture as taught by the references above to give the mixture a blackish color. 
Although the references teach MnO2, the references do not teach a natural source of MnO2. 
Boulos, col. 4, teaches a MnO2 colorant. 
A naturally occurring mineral, pyrolusite, can be used to supply manganese dioxide to the batch.
Manganese oxide is inexpensive and not subject to volatility so that it is optimal as a colorant. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add pyrolusite as taught by Boulos as the colorant as taught by the references as pyrolusite is a naturally occurring mineral that is inexpensive and not subject to volatility. 
Pyrolusite as taught by the references reads on the second group of particles adapted to react with a blowing agent to form a gas as claimed in claim 1. 
Caprylic acid surface modified calcium carbonate in combination with pyrolusite reads on the solid particulate composition of claim 1. 

Further, examiner interprets the language of “may be added” as optional. 


Regarding claim 2, Nowak teaches a particulate filler. 
A particulate filler as taught by Nowak reads on a granulated material as claimed in claim 2. 

Regarding claim 3, Nowak teaches a substrate adhesion promoter.
A substrate adhesion promoter as taught by Nowak reads on an accelerator as claimed in claim 3. 

Regarding claim 4, Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.

Regarding claim 5, the references teach pyrolusite. 



Regarding claim 13, How the surface-coated calcium carbonate particles are made, particularly the process steps of “coating calcium carbonate particles with (1) a fatty acid mixture comprising (1A) and (1B) and coating the coated calcium carbonate particles with (2)” are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product, the additive, is the same product cited to in the prior art of Nakai, Gagas and Boulos.
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In .
Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
Applicant argues Nakai, however, fails to teach or suggest particles in which the particle surface is modified with a single layer of amphiphilic molecules. Rather the entire thrust of Nakai is to provide particles having at least two layers of coatings.
Examiner respectfully traverses. 
Nakai teaches the surface of calcium carbonate particles is coated with a fatty acid mixture and further with an organic compound, the fatty acid mixture (1) comprising (1A) at least one compound selected from the group consisting of saturated fatty acids and salts thereof and (1B) at least one compound selected from the group consisting of unsaturated fatty acids and salts thereof. 
Nakai explicitly teaches the surface of calcium carbonate is modified with a single layer of amphiphilic molecules. Although Nakai teaches a second organic layer, the second organic layer is not a layer of amphiphilic molecules. Therefore, although Nakai teaches the surface of the calcium carbonate particle having two layers, the surface of calcium carbonate is still modified with ONLY a single layer of amphiphilic molecules which meets the limitations of claim 1. 
Further, Claim 1 is a “comprising” claim. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.

Therefore, Nakai does not teach away from the claimed invention. 
Further, in the second rejection, Nowak is the primary reference. 
Nowak teaches the particulate filler is optionally surface-modified with a compound selected from the group consisting of fatty acids. 
One would look to Nakai to teach specific fatty acids that can be used in Nowak. 
Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.
The teaching of caprylic acid of Nakai can be crossed over to Nowak to teach specific fatty acids that can be coated on particulate fillers. 
It would have been obvious before the effective filing date of the claimed invention to use caprylic acid surface modified calcium carbonate as taught by Nakai as the fatty acid surface modified calcium carbonate as taught by Nowak to impart excellent viscosity stability and adhesion. 
Nakai is only used as teaching reference in order to teach caprylic acid can be used as a specific fatty acid that can be coated on calcium carbonate particles. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20100133195, paragraphs 73-75 of the PGPUB, teaches hydrophobized calcium carbonate can be used as a hydrophobic adsorbent.
The hydrophobising agent used for the treatment of calcium carbonate is of the formula R--X, wherein R is a hydrocarbon residue having 8 to 24 carbon atoms, preferably selected from alkyl, alkylaryl, arylalkyl, aryl, and X represents a functional group, preferably selected from the group consisting of carboxylate, amine, hydroxyl, or phosphonate. More preferably, the hydrophobising agent of the formula R--X is selected from fatty acids, fatty amines, or fatty alcohols.
	
US8741995 teaches a surface treated calcium carbonate. 
‘995, col. 20, teaches a composition comprising a surface treated calcium carbonate and manganese oxide. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/20/2021